 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11                                                          Case No. 1:19-cv-00651-DAD-EPG
         GARY PAUL SMITH,
12                                      ORDER RE: PLAINTIFF’S MOTION TO
                            Plaintiff,
13                                      APPOINT COUNSEL, PLAINTIFF’S PETITION
                 v.                     FOR WRIT OF MANDAMUS AND
14                                      EXTENSION OF TIME TO FILE AMENDED
         MUNICIPALITY OF FRESNO COUNTY,
         et al.,                        COMPLAINT, MOTIONS FOR ISSUANCE OF
15                                      SUBPOENAS, MOTION TO SET ASIDE
                      Defendants.       SENTENCE, AND MOTION FOR
16
                                        MISCELLANEOUS RELIEF
17
                                                            (ECF NOS. 10, 12, 14, 16, 17, 20)
18

19

20           Gary Paul Smith (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
21   in this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the complaint
22   commencing this action on May 14, 2019, (ECF No. 1.), and his First Amended Complaint on
23   June 10, 2019. (ECF No. 6.) Plaintiff’s First Amended Complaint generally alleges that
24   Defendants Dr. Kongara, Dr. Levy, and appeals nurse Zachary Taylor acted with deliberate
25   indifference to Plaintiff’s serious medical needs.1
26           On November 7, 2019, the undersigned screened Plaintiff’s First Amended Complaint and
27
     1
      A summary of the factual allegations in Plaintiff’s First Amended Complaint can be found in the Court’s screening
28   order. (ECF No. 7.)
                                                               1
 1   found that it failed to state any claims upon which relief could be granted; thus, Plaintiff was
 2   given the option of (1) filing an amended complaint, or (2) notifying the Court that he wishes to
 3   stand on the complaint, in which case findings and recommendations would be issued to the
 4   district judge consistent with the screening order. (ECF No. 21.) To date, Plaintiff has not
 5   responded to the Court’s screening order.
 6            Prior to the Court issuing its screening order, Plaintiff filed several motions that are
 7   addressed in this Order, including: (1) a petition for a writ of mandamus and motion for extension
 8   of time to file amended complaint (ECF No. 10.), a motion to appoint counsel (ECF No. 12.), two
 9   motions for the issuance of a subpoena (ECF Nos. 16 & 20), a motion to set aside sentence (ECF
10   No. 14.), and a motion for miscellaneous relief. (ECF No. 17.) For the following reasons, these
11   motions (ECF Nos. 10, 12, 14, 16, 17, & 20) are DENIED.2
12       1. Plaintiff’s Motion to Appoint Counsel (ECF No. 12.)
13            Plaintiff filed a motion for the appointment of pro bono counsel. Plaintiff claims that
14   appointment of pro bono counsel is necessary because he does not know the law well, has little
15   access to a legal library, and suffers from medical issues. (ECF No. 12.)
16            The Court will DENY Plaintiff’s motion for the appointment of pro bono counsel without
17   prejudice. Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
18   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952
19   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28
20   U.S.C. ' 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,
21   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request
22   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.
23          Without a reasonable method of securing and compensating counsel, the Court will seek
24   volunteer counsel only in the most serious and exceptional cases. In determining whether
25

26   2
       The Court also ordered Plaintiff to show cause why his action should not be dismissed without prejudice for failure
     to exhaust administrative remedies. (ECF No. 15.) Plaintiff submitted responses to that order. (ECF Nos. 18, & 19.)
27   However, the Court has since screened the Complaint without considering the exhaustion issue, finding that Plaintiff
     has failed to state any cognizable claims. The Court may revisit the exhaustion issue upon finding that Plaintiff states
28   a cognizable claim.
                                                                 2
 1   Aexceptional circumstances exist, the district court must evaluate both the likelihood of success of
 2   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the
 3   complexity of the legal issues involved.@ Id. (internal quotation marks and citations omitted).
 4           The Court will not order appointment of pro bono counsel at this time. The Court has
 5   reviewed the record in this case, and at this time the Court cannot make a determination that
 6   Plaintiff is likely to succeed on the merits of his claims, especially after the initial screening found
 7   no cognizable claims. Moreover, based on the record in this case, it appears that Plaintiff can
 8   adequately articulate his claims and responses to Court orders. Finally, the Court is not able to
 9   determine from Plaintiff’s conclusory allegations that he has been denied reasonable access to the
10   law library.
11           Plaintiff is advised that he is not precluded from renewing the motion for appointment of
12   pro bono counsel at a later stage of the proceedings.
13       2. Petition for Writ of Mandamus and Motion for Extension of Time to File Amended
            Complaint (ECF No. 10.)
14
             Plaintiff next requests an order from the Court, instructing “Fresno County Superior Court
15
     archives on E Street Fresno, CA 93706 to send this Petitioner a copy of 12-23-02 transcripts of
16
     that morning’s court appearance.” (ECF No. 10.) In the same motion, Plaintiff seeks an extension
17
     of time to file an amended complaint.
18
             The Court construes Plaintiff’s request for an order directing the Fresno County Superior
19
     Court to provide transcripts as a petition for a writ of mandamus and the Court will DENY the
20
     petition. To the extent Plaintiff seeks mandamus relief in the form of a federal court order
21
     requiring a state court or state officials to provide transcripts, this Court lacks authority to grant
22
     any such relief. See Demos v. United States Dist. Court for the Eastern District of Washington,
23
     925 F.2d 1160, 1161-62 (9th Cir. 1991), cert denied, 498 U.S. 1123 (petition for mandamus to
24
     compel state court to take or refrain from taking some action “frivolous as a matter of law”);
25
     Clark v. State of Washington, 366 F.2d 678, 681 (9th Cir. 1966) (“[t]he federal courts are without
26
     power to issue writs of mandamus to direct state courts or their judicial officers in the
27
     performance of their duties”) (citation omitted); see also In re Campbell, 264 F.3d 730, 731-32
28
                                                          3
 1   (7th Cir. 2001) (denying petition for writ of mandamus that would order state trial court to give
 2   plaintiff access to certain trial transcripts which he sought in preparation for filing state post-
 3   conviction petition).
 4           As for the request for an extension of time to file an amended complaint, the Court will
 5   DENY this request as unnecessary. First, the Court, in its screening order, has already given
 6   Plaintiff thirty (30) days to file an amended complaint. Second, the Court has not yet set a
 7   schedule in this matter; thus, there is no deadline for amendments to pleadings. Any motion for
 8   leave to amend that Plaintiff files will—until the issuance of a scheduling order—be judged under
 9   Federal Rule of Civil Procedure 15. See DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th
10   Cir. 1987) (noting that leave to amend under Rule 15 is ordinarily permitted unless the
11   amendment is futile, untimely, would cause undue prejudice to the defendants, or is sought by
12   plaintiffs in bad faith or with a dilatory motive).
13       3. Motions for Issuance of a Subpoena (ECF Nos. 16 & 20.)
14           a. September 23, 2019 Subpoena (ECF No. 16)
15           On September 23, 2019, Plaintiff filed a subpoena into the record directed to the “Head of
16   Fresno County Superior Court Archives.” The subpoena seeks “all transcripts of plaintiff’s court
17   appearance of 12-23-02.” (ECF No. 16.) It is not clear why this information is being requested, as
18   Plaintiff’s underlying lawsuit is one for medical indifference against two doctors and an appeals
19   nurse. The Court construes this filing as a motion for the issuance of a subpoena. Plaintiff has
20   failed to provide any explanation regarding the relevance to this case of the documents he is
21   requesting. Thus, the request would be improper as the documents sought have no relation to
22   Plaintiff’s First Amended Complaint. See Federal Rule of Civil Procedure 26(b)(1) (setting forth
23   the parameters of discovery and stating that “[u]nless otherwise limited by court order, the scope
24   of discovery is as follows: Parties may obtain discovery regarding any nonprivileged matter that
25   is relevant to any party’s claim or defense-including the existence, description, nature, custody,
26   condition, and location of any documents or other tangible things and the identity and location of
27   persons who know of any discoverable matter.”).
28
                                                           4
 1            Moreover, the Court has not opened discovery in this matter, so Plaintiff’s attempt to issue
 2   a subpoena is premature. See Reiman v. Does 1-10000, 2007 WL 1575307 at *2 (W.D. Wash.
 3   May 22, 2007) (refusing to issue subpoena before the commencement of discovery in the absence
 4   of a court order). If the Court finds cognizable claims in this matter and orders that the case
 5   proceed to the discovery stage, the Court will instruct Plaintiff as to how to issue subpoenas.3
 6            b. October 24, 2019 Subpoena (ECF No. 20)
 7            Plaintiff filed another subpoena into the record on October 24, 2019. (ECF No. 20.) The
 8   subpoena is addressed to “Warren, C., M.D, Head Pharmacist, Head of Internal and External
 9   Records.” (Id.) Again, the Court construes this filing as a motion for the issuance of a subpoena.
10   The Court will DENY this motion because, as indicated above, discovery has not opened and the
11   request for a subpoena is premature. If the Court finds cognizable claims in this matter and orders
12   that the case proceed to the discovery stage, the Court will instruct Plaintiff as to how to seek
13   subpoenas.
14       4. Motion to Set Aside Sentence (ECF No. 14.)
15            On September 27, 2019, Plaintiff filed a motion to set aside sentence. (ECF No. 14.)
16   Plaintiff seeks an order from this Court setting aside his criminal sentence imposed on January
17   23, 2003; Plaintiff claims that the sentence violates the terms of a plea bargain he entered into
18   with a “different court.” Plaintiff also appears to make the same demand for this Court to order
19   the Fresno Superior Court to produce copies of transcripts related to his criminal proceedings.
20            For the reasons detailed above, this Court cannot order the Fresno Superior County Court
21   to take such action. As to the motion for this Court to set aside Plaintiff’s underlying criminal
22   conviction, the motion is DENIED. Plaintiff’s motion to set aside his criminal sentence is barred
23   by Heck v. Humphrey, 512 U.S. 477, 487 (1994) (“[W]hen a state prisoner seeks damages in a §
24   1983 suit, the district court must consider whether a judgment in favor of the plaintiff would
25
     3
       Plaintiff also filed a variety of other documents along with the subpoena, which include, for example, some of
26   Plaintiff’s medical records, a portion of what appears to be a settlement demand to Defendants, multiple requests for
     interviews to the “Head of Inmate Trust Office,” multiple CDCR 602 forms, a copy of Plaintiff’s inmate statement
27   report, and copies of transcript pages from a hearing that Plaintiff was involved in—presumably the underlying
     criminal proceedings. The Court has reviewed these documents in connection with Plaintiff’s pending motions.
28
                                                                5
 1   necessarily imply the invalidity of his conviction or sentence; if it would, the complaint must be
 2   dismissed unless the plaintiff can demonstrate that the conviction or sentence has already been
 3   invalidated.”); see also Burkeybile v. Young, 457 Fed.Appx. 625, 626 (9th Cir. 2011) (dismissing
 4   state prisoner’s § 1983 action challenging criminal conviction and sentence pursuant to Heck v.
 5   Humphrey). Plaintiff has filed the instant action pursuant to § 1983, which is not the proper
 6   mechanism to challenge a criminal sentence that has not been invalidated.
 7      Plaintiff can challenge his sentence by filing the necessary appeals and, potentially, by filing a
 8   writ of habeas corpus.
 9      5. Motion for Miscellaneous Relief (ECF No. 17)
10          On October 3, 2019, Plaintiff filed an assortment of papers which the Court has
11   characterized as motion for miscellaneous relief. (ECF No. 17.) Upon further review of the
12   papers, Plaintiff again seeks to challenge the validity of his criminal sentence, arguing that the
13   judge changed the terms of the plea bargain he entered into without his knowledge or consent.
14   Again, as discussed above, Plaintiff’s challenge of his criminal sentence that has not been
15   invalidated through this § 1983 action is improper and barred under Heck v. Humphrey, 512 U.S.
16   477, 487 (1994) and its progeny. Plaintiff’s motion for miscellaneous relief is DENIED.
17          Accordingly, for all of the reasons set forth herein IT IS ORDERED that:
18          1. Plaintiff’s Petition for a Writ of Mandamus and Extension of Time to File Amended
19               Complaint (ECF No. 10.) is DENIED;
20          2. Plaintiff’s Motion to Appoint Counsel (ECF No. 12.) is DENIED without prejudice;
21          3. Plaintiff’s Motions for the Issuance of a Subpoena (ECF Nos. 16 & 20) are DENIED;
22          4. Plaintiff’ Motion to Set Aside Sentence (ECF No. 14.) is DENIED; and
23          5. Plaintiff’s Motion for Miscellaneous Relief (ECF No. 17.) is DENIED.
24
     IT IS SO ORDERED.
25

26      Dated:     December 4, 2019                             /s/
27                                                      UNITED STATES MAGISTRATE JUDGE

28
                                                        6
